            Case 1:21-cv-00667-PAC Document 22 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      X
MICHAEL LINDELL,                                      :
                                                      :    Case No. 1:21-cv-00667-PAC
                                   Plaintiff,         :
                                                      :
                   - against -                        :    ORAL ARGUMENT REQUESTED
                                                      :
MAIL MEDIA INC. d/b/a MAIL ONLINE and                 :
LAURA COLLINS,                                        :
                                                      :
                                   Defendants.        X




               NOTICE OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT

         PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law, Declaration of

Selina MacLaren executed on April 12, 2021, and all exhibits annexed thereto, and all pleadings

herein, Defendants Mail Media, Inc. and Laura Collins (collectively, “Defendants”) hereby move

before the Honorable Paul A. Crotty, United States District Judge, Southern District of New York,

for an order pursuant to Fed. R. Civ. P. 12(b)(6) and N.Y. Civ. Rights Law §§ 70-a and 76-a

dismissing the Complaint in this action in its entirety and with prejudice.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the motion schedule set by the

Honorable Paul A. Crotty during the Telephonic Pre-Motion Conference held on March 25, 2021,

Plaintiff’s opposition papers are due by April 26, 2021, and Defendants’ reply papers are due by

May 6, 2021. (See March 25, 2021 Minute Entry.)


Dated: April 12, 2021
                                                 Respectfully submitted,

                                                 DAVIS WRIGHT TREMAINE LLP

                                                 By: /s/ Kelli L. Sager
                                                    Kelli L. Sager (admitted pro hac vice)
                                                    Selina MacLaren (admitted pro hac vice)



4812-1679-1013v.1 0049264-000095
            Case 1:21-cv-00667-PAC Document 22 Filed 04/12/21 Page 2 of 2




                                          865 South Figueroa Street, Suite 2400
                                          Los Angeles, CA 90017-2566
                                          (213) 633-6800
                                          (213) 633-6899
                                          kellisager@dwt.com
                                          selinamaclaren@dwt.com

                                          Jeremy Chase
                                          1251 Avenue of the Americas, 21st Floor
                                          New York, NY 10020-1104
                                          (212) 489-8230 Phone
                                          (212) 489-8340 Fax
                                          jeremychase@dwt.com

                                          Attorneys for Mail Media, Inc. and Laura
                                          Collins




                                          2
4812-1679-1013v.1 0049264-000095
